                           UNITED STATES DISTRICT COURT
                                DISTRICT OF MAINE



UNITED STATES OF AMERICA                            )
                                                    )
v.                                                  )       No. 2:19-mj-00335-JHR
                                                    )
WILLIAM ANGELESCO,                                  )
                                                    )
                              Defendant             )



                        ORDER OF DETENTION PENDING TRIAL

       On November 27, 2019, this matter came before me for a detention hearing pursuant to

the Bail Reform Act, 18 U.S.C. § 3141 et seq. After hearing, and considering the factors set

forth in 18 U.S.C. § 3142(g) and the information presented at the detention hearing, I found that

the government proved, by clear and convincing evidence, that no condition or combination of

conditions of release will reasonably assure the safety of any other person and the community, as

required.

       In addition to the findings made on the record at the hearing, which are incorporated by

reference herein, the risk of danger to any other person and the community is based on the nature

of the instant offense, the defendant’s substance abuse history, his violent criminal history,

including multiple prior charges of home invasion, and the danger to the victim herein.

       The defendant is committed to the custody of the Attorney General or his designated

representative for confinement in a corrections facility separate, to the extent practicable, from

persons awaiting or serving sentences or being held in custody pending appeal. The defendant

shall be afforded a reasonable opportunity for private consultation with defense counsel. On

order of a court of the United States or on request of an attorney for the government, the person
in charge of the corrections facility shall deliver the defendant to the United States Marshal for

the purposes of an appearance in connection with a court proceeding.

       Dated this 3rd day of December, 2019.


                                                    /s/ John H. Rich III
                                                    John H. Rich III
                                                    United States Magistrate Judge
